DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities: Claim 26 recites “Receives” in line 4, which appears to be a minor typographical error. The capital “R” should be lowercase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 10, 18, and 26 recite “the stored historical signal data”. There is insufficient antecedent basis for this limitation. Claim 10 previously introduces “historical sensor data”, but it is unclear if the “signal data” and “sensor data” are references to the same data. The later introduction of “historical sensor data” in claims 2, 18, and 25 is similarly unclear as to whether the “historical signal data” and “historical sensor data” are the same. Claim 10 also introduces “historical sensor data” twice, which is unclear as to whether or not two sets of historical sensor data are required to be used in the system. If two sets are required, the recitations of “the historical sensor data” in claims 12 and 17 are unclear as to which set is being referenced in each of these claims. Claims 4, 9, 20, 25, 28, and 33 recite “the stored historical sensor data”, which also lacks sufficient antecedent basis. Each of claims 2, 4, 9, 10, 12, 17, 18, 20, 25, 26, 28, and 30 should be reviewed to ensure that the sets of data required are correctly identified.
Claims 1-18 recite “control circuitry to”. It is unclear if the subsequently recited limitations are positively required (i.e. “control circuitry configured to”) or if they are only required to be capable of being performed by the control circuitry (i.e. “control circuitry capable of being operated to”). Appropriate clarification is required.
Claims 5-7, 13-15, 21-23, and 29-31 recite “cause the window treatments associated with the respective sensor sub-group to a physical configuration” or “causing, by the control circuitry, the window treatments associated with the respective sensor sub-group to a physical configuration”. The limitation “cause the window treatments…to a physical configuration” is unclear as to what the required actions for the window treatments are. Are the window treatments required to move to the respective physical configuration, or is another operation required? It is not readily clear what the window treatments are required to do to enter the physical configurations required.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-33 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. Patent No. 7,977,904) in view of Jo (U.S. Patent Application Publication No. 2010/0141406).
Regarding claims 2, 10, 18, and 26, Berman discloses a motorized window treatment system and controller (100), a motorized window treatment control method (the steps of the method are disclosed in the corresponding sections of the disclosure set forth below), and a non-transitory, machine-readable storage device that includes instructions (column 26, lines-27-42), the system/controller/method comprising:
communications interface circuitry (120, 105); and
control circuitry (110) to:
receive, via the communications interface circuitry, a plurality of signals from a master sensor group that includes a corresponding plurality of sensors disposed across a building façade (column 10, lines 54-61 discloses receipt of signals from sensors 125 by the control circuitry 110 via the communications interface circuitry 105; the master sensor group is defined by all of the sensors installed within the system; column 15, lines 4-14 discloses installation of the system across a building façade);
based on the current signal data and the stored historical signal data (column 7, lines 14-54 discloses the use of current and historical sensor/signal data), form, within the master sensor group, a plurality of sensor sub-groups, each of the plurality of sub-groups including at least a portion of the sensors forming the plurality of included in forming the master sensor group (column 15, lines 15-40 discloses establishing zones that read on the claimed sub-groups based on sensor data);
associate one or more window treatments with each of the plurality of sensor sub- groups (column 14, lines 41-52);
for each of the plurality of sensor sub-groups:
determine a sub-group trend using current and historical sensor data from at least a portion of the sensors included in the respective sensor sub-group (column 7, line 55-column 8, line 2, column 9, lines 27-42, and column 20, lines 18-35 discloses analysis of the sensor data over time, curve fit/regression analysis, and averaging of sensor data, which constitutes a determination of a sub-group trend based on current and historical sensor data);
based on the determined sub-group trend reading for the sensor sub-group, determine a window treatment mode for the one or more window treatments associated with the respective sensor sub-group (column 15, lines 41-55); and
communicate an output to the one or more window treatments via the communications interface circuitry (column 4, lines 32-53).
Berman does not disclose dynamic formation of the sensor subgroups.
Nonetheless, Jo discloses dynamic formation of sensor groups based on measured sensor data (paragraph 0042).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system/method of Berman to dynamically form the sensor subgroups, as taught by Jo, in order to facilitate installation or replacement of sensors and incorporation of said sensors into the overall system without requiring reprogramming of the controller algorithms.
Regarding claims 3, 11, 19, and 27, Berman discloses that to determine a window treatment mode for the one or more window treatments associated with the respective sensor sub-group, the control circuitry to further: select one of: a dark override window treatment mode; a sunlight penetrating limiting window treatment mode; or a bright override window treatment mode (column 5, line 62-column 6, line 29 and column 8, line 46-column 9, line 26 discloses an explicit bright override mode and additional override modes corresponding to window treatment positions and measured sensor levels; column 8, lines 3-25 discloses three positions for the window coverings in response to three corresponding thresholds; these three positions correspond to the dark, sunlight penetrating limiting, and bright override modes).
Regarding claims 4, 12, 20, and 28, Berman discloses that to determine the sub-group trend using the current sensor data and the historical sensor data from at least the portion of the sensors included in the respective sensor sub-group, the control circuitry to further: determine if the sub-group trend is predictive of a value greater than a bright override threshold or a value less than a dark override threshold value (column 8, lines 3-25 disclose a threshold of 225 BTUs corresponding to the dark override threshold value and a threshold of 75 BTUs corresponding to the bright override threshold value).
Regarding claims 5-7, 13-15, 21-23, and 29-31, Berman discloses that responsive to a determination that the sub-group trend is predictive of a value greater than the bright override threshold, less than the dark override threshold, or between the bright and dark override thresholds, the control circuitry to cause the window treatments associated with the respective sensor sub-group to a physical configuration corresponding to the respective window treatment mode (column 8, lines 3-25).
Regarding clams 8, 16, 24, and 32, Berman discloses that  to cause the window treatments associated with the respective sensor sub-group to the physical configuration corresponding to the sunlight penetrating limiting window treatment mode, the control circuitry to: determine the physical configuration corresponding to the sunlight penetrating limiting window treatment mode based on a geolocation, a current date, and a current time of day (column 7, lines 14-54).
Regarding claims 9, 17, 25, and 33, Berman discloses that to determine the sub-group trend using the historical sensor data from at least the portion of the sensors included in the respective sensor sub-group, the control circuitry to: determine the difference between the greatest value included in the historical sensor data and the least value included in the historical sensor data over a defined temporal interval (column 18, line 53-column 19, line 2 and Figure 4 discloses measurement of all of the sensor values and comparison of said sensor values to a model or theoretical value, which reads on an indirect determination of the difference between the greatest and least values; the control circuitry is at least capable of determining the difference between said values).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634